DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              GREG FISCHER,
                                Appellant,

                                    v.

                         KIMBERLY FISCHER,
                              Appellee.

                              No. 4D21-1947

                          [December 30, 2021]

   Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Scott Kerner, Judge; L.T. Case No.
50-2019-DR-010587-XXXX-SB.

  David M. Scott of Law Office of David Scott, P.A., Fort Lauderdale, for
appellant.

    Amy D. Shield and Roger Levine of Shield & Levine, P.A., Boca Raton,
for appellee.

PER CURIAM.

   Affirmed.

GROSS, LEVINE and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.